Citation Nr: 1124043	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-44 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center in Denver, Colorado


THE ISSUE

Eligibility for Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits.

REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from October 1940 to September 1945, and died in December 1962.  The appellant is his niece, and the legally-recognized adoptive mother of his daughter, D., who has been recognized by VA as a helpless child.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 administrative decision by the Department of Veterans Affairs (VA) Health Administration Center in Denver, Colorado.


FINDING OF FACT

The appellant is neither the Veteran's child nor his surviving spouse.


CONCLUSION OF LAW

The criteria for eligibility for Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits for the appellant have not been met.  38 U.S.C.A. § 1781 (West 2002); 38 C.F.R. §§ 17.270, 17.271 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  Specifically, the VCAA has been held not to apply to claims that, as in this case, turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Because the law and not the evidence is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  As such, no further action is required pursuant to the VCAA.

CHAMPVA is a health benefits program in which VA shares the cost of certain health care services and supplies with eligible beneficiaries.  It is managed by VA's Health Administration Center in Denver, Colorado.  38 C.F.R. § 17.270.

CHAMPVA benefits are awarded to survivors and dependants of certain veterans pursuant to 38 U.S.C.A. § 1781.  The Secretary is authorized to provide medical care, in accordance with the provisions of 38 U.S.C.A. § 1781 (b), for the spouse or child of a Veteran who has been adjudicated by VA as having a permanent and total service-connected disability, or; the surviving spouse or child of a Veteran who (A) died as a result of an adjudicated service-connected disability or (B) who at the time of death had a total disability, permanent in nature, resulting from a service-connected disability, or; the surviving spouse or child of a person who died on active military service and in the line of duty and not due to such person's own misconduct who are not otherwise eligible for medical care under Chapter 55, Title 10, United States Code.  38 U.S.C.A. § 1781 (a); 38 C.F.R. § 17.271.

The record contains documentation showing that the Appellant is both the niece of the Veteran, and the legally-recognized adoptive mother of the Veteran's helpless child, D.  She contends that because her income is limited to Social Security Administration age-based pension, she is financially dependent upon D.  She argues that as the legal guardian of D., and as a financial dependent of D., she should also be entitled to CHAMPVA benefits.

Historically, an October 1958 rating decision granted service connection for schizophrenia.  The Veteran's death certificate indicates that he died in December 1962 from carbon monoxide intoxication, due to suicide, with schizophrenia as a contributing cause.  A March 1963 rating decision determined that his death was proximately related to his service-connected schizophrenia.  Thus, the record reflects that the Veteran died as a result of an adjudicated service-connected disability.  38 U.S.C.A. § 1781 (a) (2) (A).  Further, an August 1982 administrative decision awarded CHAMPVA benefits to the Veteran's daughter, D., on the basis that she was the helpless child of the Veteran.

Unfortunately, CHAMPVA benefits cannot be awarded to the appellant.  Notwithstanding the a clear familial and legal relationship between the appellant, the Veteran, and his helpless child D., the fact remains that the appellant is neither the child nor the surviving spouse of the Veteran.  On that basis, there is simply no provision pursuant to which the Board may grant the benefit sought by the appellant.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  


ORDER

Eligibility for CHAMPVA benefits for the appellant is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


